IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 13, 2009
                                     No. 08-41001
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

OMAR GUADALUPE PEREZ-BARRA,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:08-CR-20-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Omar Guadalupe Perez-Barra appeals the sentence imposed following his
guilty-plea conviction for illegal reentry after deportation, a violation of 8 U.S.C.
§ 1326(a).
       Perez-Barra challenges the imposition of an enhancement of sixteen
offense    levels   pursuant     to   the    United    States    Sentencing      Guidelines
§ 2L1.2(b)(1)(A)(ii). This enhancement was based on a determination that Perez-
Barra’s prior conviction for indecency with a child under Texas Penal Code

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-41001

§ 21.11(a)(1) constituted “sexual abuse of a minor” and, thus, a crime of violence
for purposes of § 2L1.2(b)(1)(A)(ii). We have previously held that a conviction for
indecency with a child under Texas Penal Code § 21.11(a)(1) qualifies as a crime
of violence. United States v. Najera-Najera, 519 F.3d 509, 512 (5th Cir. 2008).
      Perez-Barra also argues that his sentence was unreasonable and that the
district court failed to adequately explain his sentence. When, as in this case,
a district court chooses to impose a sentence within a properly calculated
guidelines range, that sentence is entitled to a presumption of reasonableness,
Rita v. United States, 127 S. Ct. 2456, 2462 (2007), and little explanation is
required, United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). We conclude
that Perez-Barra has not rebutted the presumption of reasonableness and that
the district court’s explanation was sufficient.
      AFFIRMED.




                                        2